By the Court.
This recognizance of special bail was authorized. In a case on attachment, the defendant himself, or any person, as bis attorney, may, within a year and a day, appear and put in bail to the action, in which case, the attachment shall be dissolved, and the things attached given up to the defendant, or person giving se,. curity, who shall be liable to the plaintiff for whatever he shall recover, with costs. A. A. 1744. P. L. 188. But the bail were intitled to surrender.
Motion overruled.
Present, Gkimke, Waties, Johnson, Trezevant, and Brevard, Justices ; Bay, J. absent.